DETAILED ACTION
This is the second Office Action regarding application number 16/608,878, filed on 10/28/2019, which is a 371 of PCT/KR2018/009798, filed on 08/24/2018, and which claims foreign priority to KR 10-2017-0107435, filed on 08/24/2017.
This action is in response to the Applicant’s Response dated 06/10/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-4, 6-8, and 10-20 are currently pending.
Claims 5 and 9 are cancelled.
Claim 20 is new.
Claims 1, 11, and 12 are amended.
Claims 11-18 are withdrawn.
Claims 1-4, 6-8, 10, 19, and 20 are examined below.
The rejection of claims 1, 2, 5-7, 9, 10, and 19 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.

Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 06/10/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over XUE (US 2013/0092229 A1) in view of RHODES (“Aggregation of zinc oxide nanoparticles: From non-aqueous dispersions to composites used as photoactive layers in hybrid solar cells”).
Regarding claim 1, XUE teaches an organic electronic device comprising: 
a first electrode (metal electrode); 
a second electrode (transparent electrode) on the first electrode; 
a photoactive layer between the first electrode and the second electrode (active layer); and 
an electron transfer layer between the photoactive layer and the first electrode (transparent ZnO nanparticle based optical spacer between the active layer and the first electrode, para. 54), 
wherein the electron transfer layer comprises a zinc oxide (ZnO) nanoparticle (para. 54);
wherein the photoactive layer comprises an electron donor material and an electron acceptor material (P3HT:PCBM, para. 54), and 
wherein the electron acceptor material is a fullerene derivative (PCBM is a fullerene derivative).

    PNG
    media_image1.png
    337
    519
    media_image1.png
    Greyscale

XUE does not disclose expressly that the zinc oxide electron transfer layer comprises one or more amine groups bonding to a surface of the zinc oxide (ZnO) nanoparticle, wherein the one or more amine groups are primary amines.
RHODES teaches a zinc oxide nanoparticle composite where a primary amine (1-propylamine) covalently bonds with zinc oxide (abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify XUE and covalently bond 1-propylamine to the zinc oxide material as taught by RHODES in order to form a stable dispersion and layer and reduce uncontrolled nanoparticle aggregation (RHODES, abstract).

Regarding claim 2, the combination of XUE and RHODES teaches or would have suggested the organic electronic device of Claim 1, further comprising a hole 

Regarding claim 8, the combination of XUE and RHODES teaches or would have suggested the organic electronic device of Claim 1, wherein the electron transfer layer has a thickness of 10 nm to 100 nm (20-45 nm, XUE, paras. 28, 43; Table 1).

Regarding claim 10, the combination of XUE and RHODES teaches or would have suggested the organic electronic device of Claim 1, wherein the organic electronic device further comprises one, two or more organic material layers selected from the group consisting of a hole injection layer, a hole transfer layer (PEDOT:PSS, XUE, para. 42), a hole blocking layer, a charge generation layer, an electron blocking layer, an electron injection layer, and an additional electron transfer layer.

Regarding claim 19, the combination of XUE and RHODES teaches or would have suggested the organic electronic device of Claim 1, wherein the organic electronic device is an organic solar cell (XUE describes organic solar cell fabrication, para. 42-43).

Regarding claim 20, the combination of XUE and RHODES teaches or would have suggested the organic electronic device of Claim 1, wherein the one or more amine groups are bonded to the surface of the zinc oxide (ZnO) nanoparticle by .


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over XUE (US 2013/0092229 A1) in view of RHODES (“Aggregation of zinc oxide nanoparticles: From non-aqueous dispersions to composites used as photoactive layers in hybrid solar cells”) as applied to claim 1 above, and further in view of CARROLL (US 2016/0163988 A1).
Regarding claims 3 and 4, the combination of XUE and RHODES teaches or would have suggested the organic electronic device of claim 1, but does not disclose expressly that the zinc oxide (ZnO) nanoparticle comprises 0.5 wt % to 10 wt % of the electron transfer layer (claim 3) or that the nanoparticle has a diameter of 10-50 nm (claim 4).
CARROLL teaches a zinc oxide electron transfer layer comprising zinc oxide where zinc oxide nanoparticles with a diameter of 10-20nm in included at an amount of 0.1-2.5wt% (paras. 50, 57, 61 and Table VI).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify XUE and include the zinc oxide particles at least an amount of 1.5 wt% and with diameter sizes of 10-20nm as taught by CARROLL because these are particle amounts and sizes provided exceptional quantum efficiencies in an organic solar cell (CARROLL, para. 62). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie .


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over XUE (US 2013/0092229 A1) in view of RHODES (“Aggregation of zinc oxide nanoparticles: From non-aqueous dispersions to composites used as photoactive layers in hybrid solar cells”) as applied to claim 1 above, and further in view of XU (“Highly efficient planar perovskite solar cells with a TiO2/ZnO electron transport bilayer”).
Regarding claims 6 and 7, the combination of XUE and RHODES teaches or would have suggested the organic electronic device of claim 1, but does not disclose expressly that the electron transfer layer further comprises one, two or more selected from the group consisting of conductive oxides and metals (claim 6) or that the electron transfer layer further comprises one, two or more selected from the group consisting of titanium oxide, zinc oxide, and cesium carbonate (claim 7).
XU teaches an titanium oxide and zinc oxide electron transfer bilayer for an organic solar cell (abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify XUE further and add titanium oxide to the electron transfer layer as taught by XU in order to significantly suppress front surface recombination and achieve high efficiency (XU, abstract).


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721